FILED
                                              United States Court of Appeals
                  UNITED STATES COURT OF APPEALS      Tenth Circuit

                         FOR THE TENTH CIRCUIT                 December 18, 2017

                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
    UNITED STATES OF AMERICA,

               Plaintiff-Appellee,
                                                    No. 17-6198
    v.                                     (D.C. No. 5:09-CR-00021-M-3)
                                                   (W.D. Okla.)
    TUESDAY SHALON JOHNSON,

               Defendant-Appellant.



                          ORDER AND JUDGMENT *


Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.


         This appeal grew out of Ms. Tuesday Johnson’s sentence, which had

been based in part on her status as a career offender. Ms. Johnson

unsuccessfully moved for a reduction in her sentence based on an

amendment (No. 782) to the U.S. Sentencing Guidelines. She then filed a

motion under Fed. R. Civ. P. 60(b)(6) so that she could appeal the denial

*
      The parties do not request oral argument, and we do not believe that
oral argument would be helpful. As a result, we are deciding the appeal
based on the briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
of her motion to modify the sentence. The district court denied the motion,

and Ms. Johnson requests a certificate of appealability to challenge this

ruling.

      We deny this request because Ms. Johnson does not need a certificate

of appealability to appeal the denial of her motion to modify the sentence.

United States v. Randall, 666 F.3d 1238, 1240 n.4 (10th Cir. 2011).

Because Ms. Johnson is pro se, however, we liberally construe her request

for a certificate as an opening brief challenging the denial of her motion to

modify. See Sigala v. Bravo, 656 F.3d 1125, 1126 (10th Cir. 2011)

(liberally construing a pro se inmate’s request for a certificate of

appealability). We review the denial of this motion under the abuse-of-

discretion standard. Buck v. Davis, 137 S. Ct. 759, 777 (2017). In our view,

the district court did not abuse its discretion in denying the motion.

      Ms. Johnson contends that the career-offender guideline is

unconstitutionally vague. But we have already rejected Ms. Johnson’s

argument. United States v. Johnson, 672 F. App’x 879 (10th Cir. 2016)

(unpublished). Our prior decision on this issue constitutes the law of the

case. See United States v. Graham, 704 F.3d 1275, 1278 (10th Cir. 2013)

(stating that under the law-of-the-case doctrine, a court’s decision on a

rule of law should continue to govern the same issue in later phases of the




                                       2
same case). Accordingly, we affirm.

                                 Entered for the Court



                                 Robert E. Bacharach
                                 Circuit Judge




                                      3